Title: From James Madison to Thomas L. McKenney, 10 February 1826
From: Madison, James
To: McKenney, Thomas L.


        
          Dear Sir
          Montpr. Feb 10. 1826
        
        I have recd. your letter of the 4th. inst: and in compliance with its request, inclose a few lines to Secretary Barbour. I have declined troubling the President directly on the subject.
        The Article in the North Amn. Review concerning the Indians, is evidently from one who with opportunities the most favorable for his purpose, has made the best use of them; and who has given moreover, to his publication, the advantage of a literary dress rendering it the more attractive. I wish as doubtless he does, that your comments on his distrust of the means adopted for new modelling the Indian character, may be sanctioned by their success. If I am less sanguine of such a result than you are, I do not despair, and join in applauding the philanthropy & zeal, that labour & hope for it. Next to the case of the Black race within our bosom, that of the red on our borders, is the problem most baffling to the policy of our Country.
        In estimating the susceptibilities of the Indian character, and devising the treatment best suited to it, it might be well to know more than we do, of what relates to the red race in the regions South of us. Examples have there been furnished of gradations from the most savage State to the advanced one in Mexico & Peru. The descendants of these last, tho’ retaining their physical features, are understood to constitute an integral part of the organized population. But we have not sufficiently extended our researches to their precise condition political, legal, social, intellectual & moral. And with respect to the inferior tribes adjoining a White population, or comprehended within its limits, their actual condition, and the policy influencing it, is Still less known to us. More light on the subject could not but be acceptable, where a single ray might not be without its use.
      